Citation Nr: 1511302	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to August 1983, and from June 2004 to December 2005.  She had additional service in the Idaho Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2014, the Board remanded the issues on appeal so that the Veteran could be scheduled for a hearing before a Veterans Law Judge.  That hearing was held in September 2014, a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that in preparation for and during her year of deployment in Iraq she wore heavy armor for long periods of time which resulted in injuries to her knees and spine.  

The Veteran was afforded a VA examination of the right knee in March 2011.  While the examiner found that it was less likely than not that a right knee disability was related to the Veteran's service, he noted that he did not review the Veteran's private treatment records, he appears to have only considered whether the current knee issues were related to one injury in service in 1980 (rather than to any aspect of her military service) and he did not expressly consider the Veteran's lay statements as to the etiology of her right knee symptoms.  For these reasons, the Board finds the March 2011 VA examination is inadequate and a new VA examination must be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the issues of service connection for a left knee, cervical spine and lumbar spine disabilities, the Board finds plausible the Veteran's assertions that her knee and spine disorders may be related to her active duty service in Iraq.  Significantly, the Veteran's claims file demonstrates that the Veteran was treated for knee and spine complaints pain prior to her deployment in Iraq but there is no indication that any disabilities were clinically noted upon her entry into her last period of active duty service.  As the evidence of record indicates that there may be a link between the Veteran's service and her claimed knee and spine disabilities, VA examinations are necessary.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In the absence of evidence consisting of examination upon entry into the period of active duty service beginning June 2004, however, the Veteran's bilateral knee and spine disorders cannot have been noted upon entry into that period of service for VA purposes.  Thus, the Veteran is presumed to have been in sound condition upon her second entry into active duty service unless the Secretary rebuts this presumption with clear and unmistakable evidence that an injury or disease manifested in service was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This standard must be considered by the VA examiners in providing their medical opinions as to the etiology of the Veteran's knee and spine complaints.

Finally, prior to the Veteran's VA examinations, the RO should ensure that any available treatment records, not yet included in the claims file, are requested and associated with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated her for her claimed disabilities.  After securing any necessary release, the RO/AMC should request any relevant records identified that are not already part of the record.  If any requested records are not available, the Veteran should be notified of such.

2.  The Veteran should be scheduled for VA examinations to determine the nature and etiology of her bilateral knee and spine disabilities.  The claims folder should be made available to the examiner for review before each examination.

a)  Following evaluation of the Veteran, the examiner should express an opinion as to whether (1) any right, and/or left knee disability clearly and unmistakably existed prior to service entrance in June 2004, and, if so (2) was the disability clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.  The examiner should be advised that the Veteran's reported history of knee problems prior to entry into her last period of active duty service in June 2004 is not sufficient, by itself, to meet the onerous burden of showing that the disability clearly and unmistakably existed prior to active duty service in 2004.

b)  If either disability is not shown to BOTH clearly and unmistakably have existed prior to the Veteran's active duty service AND clearly and unmistakably have not been aggravated during service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that any current right and/or left knee was incurred in or is otherwise related to the Veteran's period of active service from June 2004 to December 2005.  The examiner must consider the Veteran's contentions that the wearing of heavy body armor for long periods of time during the period from June 2004 to December 2005 caused her current knee issues. 

c)  Following evaluation of the Veteran, the examiner should express an opinion as to whether (1) any cervical and/or lumbar spine disability clearly and unmistakably existed prior service entrance, and, if so (2) was the disability clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.  The examiner should be advised that the Veteran's reported history of spine problems prior to entry into her last period of active duty service in June 2004 is not sufficient, by itself, to meet the onerous burden of showing that the disability clearly and unmistakably existed prior to active duty service in 2004.

d)  If either disability is not shown to BOTH clearly and unmistakably have existed prior to the Veteran's active duty service in 2004, AND clearly and unmistakably not have been aggravated during service from 2004-2005,then the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that any current cervical and/or lumbar spine disability was incurred in or is otherwise related to any aspect of the Veteran's active service from June 2004 to December 2005.  The examiner must consider the Veteran's contentions that the wearing of heavy body armor for long periods of time during the period from June 2004 to December 2005 caused her current spine issues. 

A complete rationale for any opinion expressed must be provided.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental SOC (SSOC).  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




